Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2018

                                       No. 04-18-00198-CR

                                     Boyce C. ATKINSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. CC 17615
                           Honorable Mark Stroeher, Judge Presiding


                                         ORDER
        The reporter’s record was due May 29, 2018. The court reporter has filed a notification of
late record stating that the record has not been filed because appellant Boyce C. Atkinson has not
paid or made arrangements to pay the reporter’s fee to prepare the record and appellant is not
entitled to the record without paying the fee. See Tex. R. App. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before June 22, 2018 that
either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See Tex. R. App. P. 35.3(b). If appellant fails to respond within the time provided,
appellant’s brief will be due thirty days after the clerk’s record is filed and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See Tex. R. App. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.
___________________________________
Keith E. Hottle
Clerk of Court